UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
KEVIN SCHAAP,                             )
                                          )
      Plaintiff,                          )
                                          )
              v.                          )                  Case No. 17-cv-2837 (APM)
                                          )
MELISSA F. JUSTICE, et al.,               )
                                          )
      Defendants.                         )
_________________________________________ )

                                             ORDER

       On May 15, 2018, the court issued an Order dismissing Plaintiff Kevin Schaap’s Complaint

without prejudice for failure to satisfy Federal Rule of Civil Procedure 8(a)’s “short and plain”

statement requirement. See Order, ECF No. 8, at 1. The court, however, granted Plaintiff leave

to file a conforming pleading within 30 days. See id. at 2. Presumably in response to the court’s

Order, on June 14, 2018, the court received from Plaintiff a “First Amended Complaint” and a

“Motion for Leave to File a Second Amended Complaint.” See Letter from Kevin Schaap, ECF

No. 10 [hereinafter Schaap Ltr.]. The 103-page document styled First Amended Complaint,

except for some formatting changes, is identical to Plaintiff’s Complaint. Compare Compl., ECF

No. 1, with Schaap Ltr., Ex. A, ECF No. 10-1 [hereinafter First Am. Compl.]; Schaap Ltr., Ex. B,

ECF No. 10-2 (exhibits to First Amended Complaint). Plaintiff admits as much. See First Am.

Compl. at 30 (stating that “plaintiff’s amended complaint remains unchanged except with respect

to” text contained on page 30). Plaintiff thus has failed to comply with the court’s Order of May

15, 2018, directing him to file a “short and plain” statement. The court therefore dismisses

Plaintiff’s First Amended Complaint for failure to abide by Rule 8(a) and as a sanction for ignoring

the court’s Order.
       The court also denies Plaintiff’s Motion for Leave to File a Second Amended Complaint.

See Schaap Ltr. at 2–5. Plaintiff seeks to file an additional pleading because he posits that his

case has been “hi-jacked” and he wishes to incorporate additional facts from “[s]ources [who] tell

the plaintiff that arrests and indictments are now, imminent.” Id. at 3. This is not a valid ground

justifying leave to amend. See Foman v. Davis, 371 U.S. 178, 182 (1962) (authorizing courts to

deny leave to amend in cases involving “bad faith . . . on the part of the movant,” “repeated failure

to cure deficiencies by amendments previously allowed,” and “futility of amendment”).

       Accordingly, for the foregoing reasons, the court sua sponte dismisses Plaintiff’s First

Amended Complaint without prejudice and denies Plaintiff’s Motion for Leave to File a Second

Amended Complaint. This action is dismissed in its entirety.

       This is a final, appealable order.




Dated: July 18, 2018                                  Amit P. Mehta
                                                      United States District Judge




                                                 2